Citation Nr: 0908341	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-35 045	)	DATE
	)
	)


THE ISSUE

Whether a March 17, 1980 decision of the Board of Veterans' 
Appeals (Board) which denied service connection for 
schizophrenia, should be reversed on the basis of clear and 
unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to December 
1959 and from March 1960 to October 1960.

In September 2005, correspondence was received which 
constituted a motion to revise or reverse, on the basis of 
CUE, a March 17, 1980 Board decision, wherein the Board 
denied service connection for schizophrenia and alcoholism.  
See 38 U.S.C.A. §§ 5109A and 7111; 38 C.F.R. §§ 20.1400, 
20.1403.


FINDINGS OF FACT

1.  In a March 17, 1980 decision, the Board denied service 
connection for schizophrenia.

2.  The March 17, 1980 Board decision was based on the record 
and the law which existed at the time and did not involve 
undebatable error which, had it not been made, would have 
manifestly changed the outcome of the decision.


CONCLUSION OF LAW

The criteria for revision or reversal of the March 17, 1980 
Board decision which denied service connection for 
schizophrenia on the basis of CUE have not been met.  38 
U.S.C.A. §§ 5107, 5110, 7105, 7111 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.104, 3.105(a), 20.100, 20.1400, 20.1402, 
20.1403 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  This law contemplates VA's notice and duty to 
assist obligations in the context of claims for benefits.

An allegation of CUE does not actually represent a "claim" 
but rather is a collateral attack on a final decision.  Thus, 
the provisions of the VCAA are not applicable to CUE claims.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt 
to obtain benefits based on an allegation of clear and 
unmistakable error "is fundamentally different from any other 
kind of action in the VA adjudicative process.").  The Board 
therefore finds that the provisions of the VCAA, and its 
implementing regulations, are not applicable to the 
adjudication of the issue of CUE in the March 17, 1980 Board 
decision.

Criteria

Initially, the Board notes the Veteran has not argued that 
that part of the Board's March 17, 1980 decision which denied 
service connection for alcoholism contains CUE.  This 
decision only pertains to the Board's denial of service 
connection for schizophrenia.  

The Veteran has alleged CUE in a March 17, 1980 Board 
decision, wherein the Board denied service connection for 
schizophrenia.  A decision issued by the Board is final.  38 
U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 20.1100, 
20.1104(a)(1).  Previous determinations of the Board that are 
final and binding, including decisions of the degree of 
disability, will be accepted as correct in the absence of 
CUE.  Where evidence establishes such error, however, the 
prior decision will be reversed or amended.  38 C.F.R. § 
3.105(a).

A final Board decision may be revised or reversed on the 
grounds of CUE by the Board on its own motion, or upon 
request of a moving party at any time after the decision is 
made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c).  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. §§ 20.1400-1411.  A motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  38 C.F.R. § 20.1404(b).

Historically, a moving party was precluded from collaterally 
attacking a prior final Board decision by alleging CUE in an 
RO rating decision that was subsumed in that decision.  See 
Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  However, 
effective November 21, 1997, the provisions of Pub. L. No. 
105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. § 7111) 
permit challenges to decisions of the Board on the grounds of 
CUE.  The final regulations amending the Rules of Practice 
before the Board were promulgated and became effective on 
February 12, 1999, providing for procedures to challenge 
prior Board decisions on the basis of CUE.  See 38 C.F.R. 
§ 20.1400.

All final Board decisions are subject to revision [for CUE] 
except: (1) Decisions on issues which have been appealed to 
and decided by court of competent jurisdiction; and (2) 
Decisions on issues which have been subsequently decided by a 
court of competent jurisdiction.  See 38 C.F.R. § 20.1400(b).  
The Court reasoned that where it affirms a determination by 
the Board on a particular issue, the Board's decision is 
replaced by the decision of the Court on that issue and, 
thus, there is no longer a decision by the Board subject to 
revision.  See Disabled American Veterans v. Gober, 234 F.3d 
682, 693 (Fed. Cir. 2000); see also May v. Nicholson, 19 Vet. 
App. 310 (2005).

The Board has original jurisdiction to consider motions for 
revision of prior Board decisions.  Motions should be filed 
at the Board, but requests filed elsewhere within VA and 
transmitted to the Board shall be treated as if filed at the 
Board.  38 C.F.R. § 20.1404(c), (d).  A CUE motion may be 
filed at any time.  The motion is not an appeal; therefore, 
it is not subject to the provisions of Part 19 or Part 20 
that relate to the processing and disposition of appeals.  
See 38 C.F.R. §§ 20.1402, 20.1411.

The regulations codify the current requirements for a CUE 
motion that the Court has defined for motions of CUE in Board 
decisions.  See Russell v. Principi, 3 Vet. App. 310 (1992); 
Damrel v. Brown, 6 Vet. App. 242 (1994).  Thus, 38 C.F.R. 
§ 20.1403(a) and (c) define CUE as:

1.  It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different, but for the 
error.  38 C.F.R. § 20.1403(a).

2.  Generally, either the correct facts, as they were known 
at the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  38 C.F.R. § 20.1403(a).

3.  It is an error in the Board's adjudication of the appeal 
which, had it not been made, would have manifestly changed 
the outcome when it was made.  38 C.F.R. § 20.1403(c).

Further, CUE is an error that is not debatable, such that 
reasonable minds could only conclude that the original 
decision was fatally flawed.  See Russell v. Principi, 3 Vet. 
App. at 313.  Additionally, 38 C.F.R. § 20.1403(d) gives 
examples of situations that are not CUE.  CUE is not a:

1.  Changed medical diagnosis.  38 C.F.R. § 20.1403(d).

2.  Failure to fulfill the duty to assist.  38 C.F.R. § 
20.1403(d).

3.  Disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).

4.  Change in interpretation of a statute or regulation 38 
C.F.R. § 20.1403(d).

38 C.F.R. § 20.1403(c) also indicates that, where it is not 
absolutely clear that a different result would have ensued, 
but for the error, the error complained of cannot be CUE.  No 
new evidence will be considered, 38 C.F.R. § 20.1405(b), and 
the law precludes remands or other referral for the purpose 
of deciding the motion.  38 U.S.C.A. § 7111(e).

The Board's consideration of a CUE motion must be based on 
the record that existed when the prior decision was made, 38 
C.F.R. § 20.1403(b), unless the Board decision was decided on 
or after July 21, 1992.  In those cases, the record 
technically includes matter possessed by VA not later than 90 
days before the file was transferred to the Board, provided 
that the documents could reasonably be expected to be part of 
the record.  38 C.F.R. § 20.1403(b)(2).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c).

The benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) 
are inapplicable in CUE motions.  38 C.F.R. § 20.1411(a).  In 
fact, the movant bears the burden of presenting specific 
allegations of error that would amount to CUE.  Thus, for a 
moving party to make a successful CUE showing is an extremely 
difficult burden.

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992); 
see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) 
(to prove the existence of CUE as set forth in 38 C.F.R. § 
3.105(a), the claimant must show that an outcome-
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision).

It has been held that CUE is a very specific and rare kind of 
'error'' It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error. Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE."  Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

A failure in the duty to assist does not establish CUE.  See 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) emphasized that a purported failure in the 
duty to assist cannot give rise to CUE, nor does it result in 
"grave procedural error" so as to vitiate the finality of a 
prior, final decision.  In other words, to present a valid 
claim of CUE, the claimant cannot simply request that the 
Board reweigh or reevaluate the evidence.  Crippen v. Brown, 
9 Vet. App. 412 (1996).  Further, an alleged failure in the 
duty to assist may never form the basis of a valid claim of 
CUE, because it essentially is based upon evidence that was 
not of record at the time of the earlier rating decision.  
See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  The fact that medical 
knowledge was not advanced to its current state may not form 
the basis for a valid claim of CUE, because it is premised 
upon facts that were not then of record.  Subsequently 
developed evidence may not be considered in determining 
whether error existed in the prior decision.  See Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).  The mere 
misinterpretation of facts does not constitute CUE.  Thompson 
v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the 
error must be one that would have manifestly changed the 
outcome at the time it was made.  Kinnaman v. Derwinski, 4 
Vet. App. 20, 26 (1993).

In light of the foregoing, the Veteran must argue that either 
the correct facts were not considered by the Board or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.

CUE arguments

In September 2005, the Veteran's representative argued that 
the March 17, 1980 Board decision which denied service 
connection for schizophrenia contained CUE based on the 
failure of the Board to consider or apply 38 U.S.C. 
§§ 105(a), 1111, and 1112(a)(1).  The representative 
requested a review of the decision to determine whether VA 
fully and sympathetically developed the Veteran's claim for 
service connection to its optimum before deciding it on the 
merits.  

It was argued that VA failed to adjudicate the Veteran's 
entitlement to service connection through application of 
statutory presumptions.  The representative wrote that the 
symptoms and manifestations during service of a psychiatric 
disease triggered the presumption of service connection under 
38 U.S.C. § 105(a) and entitled the Veteran to the benefit of 
the presumption of soundness because no pre-existing 
psychiatric disorder was noted on the Veteran's entrance 
examination.  The VA should have recognized a "potential 
claim" for service connection on a presumptive basis 
pursuant to 38 U.S.C. § 105(a).  

It was also argued that the evidence of record at the time of 
the Board decision was legally insufficient to rebut the 
presumption of soundness as the evidence did not contain 
clear and unmistakable evidence that the Veteran had a pre-
existing psychiatric condition, either diagnosed or treated 
as schizophrenia.  

It was further argued that, even if the record had contained 
clear and unmistakable evidence that the Veteran had a pre-
existing condition, the evidence of record at the time of the 
1980 Board decision did not contain clear and unmistakable 
evidence that any pre-existing psychiatric condition was not 
aggravated by such service.  "Because the evidence of record 
could not rebut the presumption of soundness, VA was required 
to presume that the psychiatric disease noted during service 
from depression and confusion associated with a suicide 
attempt was service-connected."

Analysis

The Board finds that no CUE exists in the March 17, 1980 
Board decision which denied service connection for 
schizophrenia.  The Board notes that the Veteran has not 
argued that the correct facts were not before the Board at 
the time of the March 1980 decision.  

The Veteran has argued that VA failed to consider presumptive 
service connection under 38 U.S.C. §105(a). 

An injury or disease incurred during active military, naval, 
or air service will be deemed to have been incurred in line 
of duty and not the result of the veteran's own willful 
misconduct when the person on whose account benefits are 
claimed was, at the time the injury was suffered or disease 
contracted, in active military, naval, or air service, 
whether on active duty or on authorized leave, unless such 
injury or disease was the result of his own willful 
misconduct. 38 U.S.C. § 105(a) (West 1976) [now 38 U.S.C.A. § 
105(a) (West 2002)].

A review of the March 1980 Board decision reveals that it did 
not, in fact, address the provisions of 38 U.S.C. § 105(a) at 
all.  This was due to the fact that the regulation was not 
pertinent in any way to the claim that was adjudicated.  
Service connection for schizophrenia was not denied as a 
result of a negative line of duty determination.  The claim 
was denied based on a finding that the Veteran had a 
personality disorder which existed prior to active duty 
service and did not increase in severity during his short 
period of active duty service and that schizophrenia was 
first shown in August 1967.  The absence of a specific 
reference to, or failure to cite, a controlling regulation 
does not mean it was not considered.  See generally 
VAOPGCPREC 6-92 at para. 6 (Mar. 6, 1992).  Failure to 
discuss regulations does not constitute CUE if there is 
nothing to suggest that, had there been a written discussion 
of such regulations, a different result would have ensued.  
Crippen v. Brown, 9 Vet. App. 412 (1996).  Furthermore, there 
is no indication in any way that 38 U.S.C. § 105(a) creates a 
"presumption of service connection."  There is no case law 
which supports this allegation.  There is no possibility of 
any error related to 38 U.S.C.A. § 105 altering the outcome 
of the case.

The Veteran has argued that the March 1980 Board decision 
failed to consider and apply the presumption of sound 
condition under 38 U.S.C. § 1111.

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C. § 311 (West 1976) [now 
38 U.S.C.A. § 1111 (West 2002)].

A review of the March 1980 Board decision demonstrates that 
the Board did consider application of the presumption of 
sound condition.  The regulation was cited by the Board when 
setting out pertinent laws and regulations for its decision.  
Furthermore, the Board finds that the March 17, 1980 decision 
correctly addressed the presumption of soundness.  The Board 
recorded that, when the Veteran was examined for purposes of 
entrance into active duty in March 1960, he indicated that he 
had had nervous trouble but physical examination disclosed no 
pertinent medical defects.  When analyzing the claim, the 
Board found that "[t]he presumption of soundness at 
enlistment applies in this case."  The Board further found, 
however, that the presumption was rebutted, noting the 
presence of overwhelming evidence of a lifelong pattern of 
abnormal behavior manifested by antisocial activity, 
immaturity and irresponsibility since at least the Veteran's 
teen years.  The claim was denied based on a finding that the 
Veteran had a personality disorder which existed prior to 
active duty service and did not increase in severity during 
his short period of active duty service and that a 
personality disorder was not a disability under VA law.  In 
its March 1980 decision, the Board noted that the Veteran was 
a "troubled person" during active duty but further found 
that the manifestations of asocial personality or social 
reaction which pre-existed service were not dissimilar to the 
manifestations noted in the hospitalizations beginning in 
1962 following the Veteran's discharge from service.  

The determination that the Veteran had a personality disorder 
which existed prior to active duty service and did not 
increase in severity is supported by the evidence of record.  

The service treatment records demonstrate that the Veteran 
completed a Report of Medical History in June 1959 wherein he 
denied any pertinent symptomatology.  On a Report of Medical 
History completed in July 1959 he indicated that he had or 
had had soaking sweats, frequent trouble sleeping, depression 
or excessive worry and nervous trouble.  He further indicated 
that he had difficulty with teachers and school studies 
because he could not adjust himself.  Clinical evaluation of 
the Veteran's psychiatric make-up was determined to be normal 
at the time of a July 1959 service examination.  On a Report 
of Medical History completed by the Veteran in March 1960, he 
indicated that he had or had had nervous trouble but denied 
all other symptomatology.  Clinical evaluation of the 
Veteran's psychiatric make-up was determined to be normal at 
the time of a March 1960 service examination as well as at 
the time of a September 1960 separation examination.  A 
September 1960 record from the Medical Examining Division 
indicates that it was found that there were no disqualifying 
mental or physical defects sufficient to warrant disposition 
through medical channels.  The diagnosis made was asocial 
personality.  

A November 1977 Army Discharge Review Brief references a 
pertinent history of the Veteran having enlisted in the Army 
in March 1960.  After requesting emergency leave of two 
weeks, the Veteran failed to return at the appointed time and 
was apprehended 11 days later and determined to be absent 
without leave.  It was noted that the Veteran was having 
personal problems and had been to a mental hygiene clinic at 
Fort Bragg because of problems with a pregnant girlfriend.  
The Veteran attempted to slash his wrists.  Since discharge, 
the Veteran had psychiatric and alcohol problems.  The actual 
service treatment records referenced by this document are not 
of record.   

Beginning in 1962 and going through 1966, private and VA 
hospitalization records associated with the claims file 
document the presence of a personality disorder.  For 
example, a September 1962 private hospitalization record 
includes a pertinent diagnosis of personality disorder - 
dissocial reaction.  VA hospitalization records document that 
the Veteran was hospitalized in November and December 1965 
and in August 1966.  The diagnoses for these periods of 
hospitalization were anti-social personality.  These records 
also include references to the fact that the Veteran 
presented with a life-long history of anti-social, immature 
behavior.  The Board notes the Veteran consistently informed 
health care professionals during the pertinent time period of 
problems he had prior to active duty and these health care 
professionals interpreted this as evidence of a personality 
disorder of a long standing nature which existed from the 
time the Veteran was a teenager.  This is a medical 
determination.  

The Board finds there is competent evidence of record 
documenting that the Veteran had a personality disorder prior 
to active duty and that there was evidence of record 
demonstrating that the symptomatology associated with the 
personality disorder which was present prior to active duty 
was similar to the symptomatology demonstrated after 
discharge.  This supports both the Board's finding that the 
Veteran had a pre-existing personality disorder and that the 
disorder was not aggravated by active duty.  To delve further 
into the Board's March 1980 determination as to why it found 
that the Veteran had a pre-existing personality disorder 
which was not aggravated by active duty would constitute an 
argument as to how the facts were weighed or evaluated which 
is not an appropriate basis for a finding of CUE.  See 
Russell, 3 Vet. App. at 313-14; see also 38 C.F.R. 
§ 20.1403(d).  

The Veteran has argued that the Board failed to consider and 
apply 38 U.S.C. §1112(a)(1) in its March 17, 1980 decision.  
 

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a chronic disease becomes manifest to 
a degree of ten percent or more within one year from the date 
of separation from service, such disease shall be presumed to 
have been incurred during the period of service.  38 U.S.C. 
§ 312 (West 1976) [now 38 U.S.C. § 1112(a)(1) (West 2002)].

The Board finds that the March 17, 1980 Board decision 
specifically referenced 38 U.S.C. § 312 [now 38 U.S.C.A. 
§ 1112(a)(1)] when setting out the pertinent laws and 
regulations for the decision.  Furthermore, the Board 
determined in its March 1980 decision that "a psychosis was 
first manifested in 1967, well beyond the one-year 
presumptive period for service connection for chronic 
diseases."  There is no competent evidence which was of 
record at the time of the March 17, 1980 Board decision 
documenting the presence of any psychosis to include 
schizophrenia during active duty or for more than five years 
after the Veteran's discharge.  Medical evidence produced 
during this time period was devoid of an actual diagnosis of 
a psychosis.  The first competent evidence of record of the 
presence of schizophrenia was included in a December 1967 VA 
hospitalization record.  

The Board notes that, in February 1973, a Catholic priest 
wrote that he was personally aware of the mental and 
emotional stress that the Veteran was operating under which 
the author considered directly related to the Veteran's 
difficulty with his service commitment.  Problems with the 
Veteran's home life seriously affected his behavior and the 
Veteran attempted suicide.  In February 1976, the priest 
wrote that the Veteran sought counseling in the summer of 
1960 when he was suffering from severe depression and had 
attempted suicide by cutting his wrists.  The Veteran was 
reportedly distraught over personal conflicts and family 
difficulties and profoundly strained over his role in the 
U.S. Army.  The priest reported that he wrote a letter to the 
Veteran's company commander with regard to the Veteran's 
"obvious psychoneurotic sickness."  This evidence does not 
constitute competent evidence of the presence of a psychosis 
during the Veteran's active duty service.  The Veteran has 
alleged that the author had medical training but this is not 
indicated by the evidence of record.  As noted above, the 
author only identified himself as a priest.  

Based on the above, the Board finds that 38 U.S.C. 
§ 1112(a)(1) was both considered and correctly applied in the 
March 17, 1980 decision which denied service connection for 
schizophrenia.  

The Board notes that the Veteran's representative requested 
in his September 2005 motion for CUE that the Board determine 
whether VA fully and sympathetically developed the Veteran's 
claim for service connection to its optimum before deciding 
it on the merits.  Whether the Board fully developed the 
claim or not cannot constitute the basis for finding CUE in 
the decision.  

In the absence of the kind of error of fact or law which 
would compel the conclusion that the result would have been 
manifestly different but for the error, there is simply no 
basis upon which to find CUE in the Board decision. 
Accordingly, the veteran's motion is denied.


ORDER

The motion for revision of the March 17, 1980 Board decision 
on the basis of CUE is denied.




                       
____________________________________________
	BARBARA B. COPELAND 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



